Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/02/19 has been entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9,     11, 13, 15,     and 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa (US 20030058109 A1).

Regarding claims 1, 11, and 16, Costa discloses a wireless infrastructure component (Pull Station [fig. 1-4 no. 18, 38, par. 0040-41]) for integration with a building fire system (Fire Alarm System [fig. 3 no. 10, par. 0001]), the wireless infrastructure component comprising:
a first mounting interface configured to physically couple to a mounting surface (Pull station mounted to wall [fig. 1-4 no. 18]) and comprising a first power connector [fig. 1-4 no. 28] configured to receive power from the building fire system (Power from Control Panel [fig. 1-4 no. 28, par. 0040]); and
a wireless communications interface electrically coupled to the first power connector and configured to use the power from the building fire system (Antenna System [fig. 3-4 no. 38, par. 0040-41]) to conduct wireless communications with one or more wireless devices (Control Panel [fig. 3 no. 20, par. 0040-41]).
Regarding claim 16, Costa discloses operating a fire system component (Camera [fig. 1-4 no. 16, par. 0030]).

Regarding claims 2 and 13, Costa discloses everything claimed, as applied above.
Costa further discloses:
wherein the wireless infrastructure component comprises a second mounting interface (Pull Station to Camera [fig. 1-4 no. 18, 16]) configured to physically couple to a fire system component and comprising a second power connector configured to provide power to the fire system component (Power from Pull Station to Camera [par. 0030]).
Regarding claim 13, its limitations are a combination of claims 1 and 2 and is therefore disclosed by those rejections.

Regarding claims 3 and 19, Costa discloses everything claimed, as applied above.
Costa further discloses:
wherein the fire system component is a fire notification device or a fire detection device of the building fire system (Cameras in Pull Stations are part of a fire notification/detection device of the building fire system (i.e., notification/detection devices [fig. 1-4, par. 0030]).
Regarding claim 19, Costa discloses a fire notification/detection loop [fig. 3].

Regarding claims 9 and 18, Costa discloses everything claimed, as applied above.
Costa further discloses:
wherein the wireless infrastructure component comprises at least one of a wireless mesh node, a wireless repeater, a wireless occupancy sensor, or a wireless HVAC sensor that receives and sends signals via wireless network (Camera (i.e., occupancy sensor) [fig. 1-4 no. 16, par. 0030]).

Regarding claim 15, Costa discloses everything claimed, as applied above.
Costa further discloses:
wherein the fire system component comprises: a rear face configured to physically couple to a mounting surface and receive the power from the building fire system [fig. 3 no. 18]; and
a front face configured to physically couple to the wireless infrastructure component and provide the power from the building fire system to the wireless infrastructure component [fig. 3 no. 18].

Regarding claim 20, Costa discloses everything claimed, as applied above.
Costa further discloses:
wherein a wired connection of the wireless infrastructure component to the fire notification loop or the fire detection loop is an auxiliary connection (The system utilizes both wired and/or wireless communication (i.e., either one is an auxiliary connection of the other [par. 0040-41]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claims 1 and 11 respectively, and further in view of Piccolo (US 20140340215 A1).

Regarding claims 4 and 14, Costa discloses everything claimed, as applied above.
Costa further discloses wherein:
the first mounting interface of the wireless infrastructure component (Pull station mounted to wall [fig. 1-4 no. 18]).
Although Costa discloses interfaces, as discussed above, Costa does not explicitly disclose the fire system component comprises a third mounting interface configured to physically couple to the mounting surface; and the interface is configured to emulate the third mounting interface to enable the 
In the same field of endeavor, Piccolo discloses:
the fire system component comprises a third mounting interface configured to physically couple to the mounting surface (Plurality of devices installed throughout structure and connect to alarm panels [fig. 1 no. 12, par. 0013]); and
the interface is configured to emulate the third mounting interface to enable the … infrastructure component to be physically coupled to the mounting surface (Any of the devices may be activated (i.e., they emulate the other devices [par. 0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa with Piccolo. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of notifying occupants throughout the building [Piccolo par. 0002].

Regarding claim 5, Costa and Piccolo disclose everything claimed, as applied above.
Costa and Piccolo further disclose wherein
the mounting surface comprises a fourth mounting interface [Piccolo fig. 1 no. 12] configured to physically couple to the third mounting interface of the fire system component [Piccolo, as discussed above]; and
the second mounting interface of the wireless infrastructure component [Costa, as discussed above] is configured to emulate the fourth mounting interface to enable the wireless [Costa, as discussed above] infrastructure component to be physically coupled to the third mounting interface of the fire system component [Piccolo, as discussed above].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1 above, and further in view of O’Hora (US 20180359109 A1).

Regarding claim 6, Costa discloses everything claimed, as applied above.
Costa further discloses wherein
Although Costa discloses of a fire system component, mounting interface to physically couple, and power connector configured to provide the power from the building fire system to the wireless infrastructure component, as discussed above, Costa does not explicitly disclose the mounting surface is a second mounting interface, the second mounting interface configured to physically couple to the first mounting interface and comprising a second power connector. However, these concepts are well known as disclosed by O’Hora.
In the same field of endeavor, O’Hora discloses:
the mounting surface is a second mounting interface, the second mounting interface configured to physically couple to the first mounting interface and comprising a second power connector [fig. 4A no. 412].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa with O’Hora. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accommodating any device [O’Hora par. 0046].

Claims 7-8,     12,     and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1, 11, and 16 respectively, and further in view of Bean (US 20210046988 A1).

Regarding claim 7, Costa discloses everything claimed, as applied above.
wherein the wireless infrastructure component comprises a control board configured to: electrically couple the wireless communications interface to the first power connector [fig. 2-4 no. 24], first power connector, wireless interface, and building fire system, as discussed above, Costa does not explicitly disclose determine a state of the … system; and selectively provide the power from the … system to the … interface based on the state of the … system. However, these concepts are well known as disclosed by Bean.
In the same field of endeavor, Bean discloses:
determine a state of the … system; and selectively provide the power from the … system to the … interface based on the state of the … system [par. 0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa with Bean. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of conserve power and reduce/minimize power draw from the battery [Bean par. 0106].

Regarding claim 8, Costa and Bean disclose everything claimed, as applied above.
Costa and Bean further disclose wherein the state of the building fire system [Costa, as discussed above] is a battery backup state [Bean, as discussed above] and wherein the control board is configured to:
determine that the power from the building fire system [Costa, as discussed above] is being received and that the power is not from a backup battery of the building fire system [Costa, as discussed above]; and
operate the wireless infrastructure component and the fire system component [Costa, as discussed above] on the power from the building fire system [Costa, as discussed above] in response to determining that the power from the building fire system [Costa, as discussed above] is not from the backup battery [Bean par. 0106, where one of ordinary skill in the art would know how to program the system based on conditions including operation on backup battery power].

Regarding claims 12 and 17, Costa discloses everything claimed, as applied above.
Although Costa discloses the wireless infrastructure component further configured to: … building fire system; … fire system component … fire system component and the wireless infrastructure component; and … wireless infrastructure component … fire system component and the wireless infrastructure component, as discussed above, Costa does not explicitly disclose detect a loss of power from the … system; determine whether an amount of energy in a backup battery of the … component is sufficient to power both the … component and the … component; and shut down the … component in response to determining that the amount of energy in the backup battery is insufficient to power both the … component and the … component. However, these concepts are well known as disclosed by Bean.
In the same field of endeavor, Bean discloses:
detect a loss of power from the … system [par. 0106];
determine whether an amount of energy in a backup battery of the … component is sufficient to power both the … component and the … component [par. 0106]; and
shut down the … component in response to determining that the amount of energy in the backup battery is insufficient to power both the … component and the … component [par. 0106, where one of ordinary skill in the art would know how to program the system based on conditions including operation on backup battery power].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa with Bean. One of ordinary skill in the art would have been .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Costa as applied to claim 1 above, and further in view of Simplex (TrueAlert Addressable Notification Appliances, S4906CE-002-2, 02/2015).

Regarding claim 10, Costa discloses everything claimed, as applied above.
Although Costa discloses wherein the power from the building fire system is a wired input from a fire panel, as discussed above, Costa does not explicitly disclose Initiating Device Notification Appliance Circuit (IDNAC) bus. However, these concepts are well known as disclosed by Simplex.
In the same field of endeavor, Simplex discloses:
Initiating Device Notification Appliance Circuit (IDNAC) bus [pg. 1 last par.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Costa with Simplex. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of increasing circuit supervision integrity [Simplex pg. 1 last par.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419